Citation Nr: 1010015	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-26 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from April 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2005 the Veteran withdrew his request for a 
hearing before a Veterans Law Judge.

In an October 2008 decision, the Board denied the Veteran's 
claim for service connection for DDD of the lumbar spine.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In May 2009, the Court issued 
an order which granted a joint motion of the parties, dated 
that same month, for remand and to vacate the Board's October 
2008 decision.  The joint motion states that the Board failed 
to discuss the Veteran's assertions of continuity of symptoms 
ever since a back injury in service. 


FINDING OF FACT

The Veteran's DDD of the lumbar spine disability is unrelated 
to a back injury during service, or to any other incidence of 
service.


CONCLUSION OF LAW

The criteria for service connection for DDD of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

In September 2004, prior to the rating decision that denied 
the Veteran's claim, the RO sent a letter to the Veteran 
which advised him of the VCAA, including the types of 
evidence and/or information necessary to substantiate his 
claim and the relative duties upon himself and VA in 
developing his claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Veteran was sent another VCAA notice letter 
in August 2007 and this letter advised him of the bases for 
assigning ratings and effective dates if service connection 
is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The record reflects that the Veteran's service treatment 
records, some private medical records, and VA medical records 
have been obtained.  The Veteran has been provided VA medical 
examinations and VA medical opinions have been obtained.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  He was sent 
authorization forms to fill out so that private medical 
records could be requested.  He only returned an 
authorization form for Medical City Hospital and only 
authorized release of his records dated April 9, 2003.  This 
was the date of the Veteran's lumbar surgery and the surgical 
records had already been submitted by the Veteran.  
Accordingly, the Board must make its determination on the 
evidence which is currently of record as the Board is unaware 
of any additional obtainable evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran submitted his claim for service connection for a 
back disability in August 2004.  The Veteran reported that he 
injured his back during service and that his back had been 
painful ever since.  He stated that he finally sought medical 
attention in February 2003.

Service treatment records show that in November 1991, the 
Veteran complained of low back pain after falling on deck a 
few days before.  He described having radiating pain over the 
left thigh and leg, but denied numbness, bowel or bladder 
symptoms or paresthesias.  Physical examination revealed mild 
tenderness to palpation over the L3-L4 region, without 
crepitus or bruising.  The diagnosis was post-traumatic 
lumbar strain.  On his March 1993 Report of Medical History 
the Veteran reported several physical problems but he 
specifically denied recurrent back pain.  The discharge 
examination report does not reflect any back-related 
complaints or diagnoses.

Post-service medical treatment records show that in April 
2003, the Veteran underwent surgery for lumbar disc disease.

The Veteran underwent VA examination in October 2005 and was 
diagnosed as having lumbosacral disc disease.  The examiner 
stated that he was unable to provide an opinion regarding the 
Veteran's lumbar spine disability without resorting to 
speculation.

The Veteran was afforded another VA examination in June 2008 
and was diagnosed as having recurrent disc herniation at L4-5 
and L5-S1, status post decompression in 2003.  The examiner 
commented that chronicity was not established in service and 
that there was no radiation of pain in the leg.  Based on the 
Veteran's reported history and the service medical records, 
the examiner concluded that the Veteran's lumbar strain was 
self-limiting in service.  The examiner stated that the 
Veteran had disc herniations around the year 2000, which 
brought on the radicular symptoms and which led to surgery.  
The examiner opined that the Veteran's current back 
disability was unrelated to service.

Although the Veteran asserts that his current DDD of the 
lumbar spine is related to his back injury in service, as a 
lay person he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 
 
The Veteran argues that his statement that he has had back 
pain on a continuous basis ever since the in-service accident 
is proof of continuity of symptoms after discharge, and thus 
supports his claim for service connection.  That contention, 
however, is not supported by the clinical evidence of record.  
From November 1991 when the Veteran injured his back, until 
the Veteran's discharge from service in April 1993,  the 
service treatment records reveal no back complaints.  
Furthermore, the Veteran denied recurrent back pain in a 
March 1993 service record.  Because the Veteran specifically 
denied recurrent back pain a little more than a year after 
the back injury, and because there was a lengthy period after 
discharge from service without complaints, diagnoses, or 
treatment of the lumbar spine, the Board does not find the 
Veteran's assertions of continuity of symptomatology to be 
credible.  The most probative evidence shows no continuity of 
symptomatology.

The Board finds that the opinion set forth by the June 2008 
VA examiner, concluding that the Veteran's current lumbar 
spine disability is unrelated to service, is the most 
probative and persuasive evidence of record.  It is based on 
the examiner's thorough and detailed examination of Veteran's 
claims folder and the examiner provided a rationale for the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims folder and the 
veteran's history, and the thoroughness and detail of the 
opinion).  Additionally, that opinion expressly addressed in-
service treatment, post-service treatment and assertions made 
by the Veteran and is consistent with the other clinical 
evidence.  Furthermore, there are no contrary competent 
medical opinions of record.

Accordingly, the Board finds that the preponderance of the 
medical evidence weighs against a finding that the Veteran's 
DDD of the lumbar spine was incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, they must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for DDD of the lumbar spine is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


